Citation Nr: 0322869	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision in 
which the RO denied service connection for, inter alia, 
residuals of malaria and a low back disability, and denied 
the veteran's petition to reopen a claim for service 
connection for residuals of typhus.  The veteran filed a 
notice of disagreement in January 1995.  The RO issued a 
statement of the case (SOC) later the same month, followed by 
the veteran's substantive appeal.  

In an October 2002 decision, the Board denied service 
connection for residuals of malaria, and denied the veteran's 
petition to reopen his claim for service connection for 
residuals of typhus.  Also in October 2002, the Board 
undertook additional development of the issue remaining on 
appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Although no back disability was noted on service entrance 
examination, the evidence clearly and unmistakably 
establishes that a low back disability pre-existed service.

3.  The veteran has credibly asserted experienced back pain 
(and, by implication, injury) in accomplishing his in-service 
duties associated with his combat service, and the record 
includes a medical opinion indicating that the veteran's 
current degenerative arthritis of the lumbar spine is least 
as likely as not the result of in-service aggravation of the 
veteran's pre-existing back condition.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for degenerative joint disease are 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection, the Board finds all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  In addition, in view of the favorable 
disposition of the claim currently under consideration, the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of the additionally developed evidence-
specifically, the June 2003 VA examination report-in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1995).  

I.  Factual Background

During the pendency of the appeal, the RO obtained the 
veteran's report of separation (Form DD214), the veteran's 
service personnel records, and service medical records.  
According to the veteran's Form DD214, the veteran was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  He received training as a field artillery non-
commissioned officer candidate and his specialty was 
artillery.  Service personnel records include a record of 
assignments indicating that, from October 1968 to September 
1969, the veteran served as both gunner and chief gunner with 
the 1st Battalion, 30th Artillery, 1st Cavalry Division 
(Airmobile), Battery C.

According to the service medical records obtained, in 
November 1967, the veteran's spine was listed as normal on 
entrance examination.  On separation examination in October 
1969, the veteran reported back trouble.  There were no 
medical findings listed on clinical evaluation.  

In an April 1993 application for compensation, the veteran 
indicated treatment for a low back disorder in service at a 
field hospital, and post-service treatment at the VA Medical 
Center (VAMC) in West Haven, Connecticut.  

The RO obtained records from the West Haven VAMC, dated from 
March 1986 to December 1988.  In December 1986, the veteran 
underwent follow-up evaluation for back pain.  The VA 
physician diagnosed musculoskeletal back pain.  The veteran 
returned in July 1987 for evaluation of low back pain.  
According to the records, the veteran complained of 
continuing back pain since the age of eighteen years.  The VA 
physical therapist described the veteran's low back pain as a 
"mechanical problem."  The VA physical therapist provided 
no diagnosis or radiological evaluation.  In April 1988, a VA 
physician noted the therapeutic exercises helped control the 
veteran's low back pain.  

According to records received from the Littleton Regional 
Hospital, in August 1992, the veteran underwent emergency 
treatment for back pain following a few days of lifting heavy 
objects.  The veteran reportedly experienced similar symptoms 
for ten years.  The treating physician suspected the veteran 
misused his back while working, and diagnosed lumbosacral 
back sprain.  X-ray examination showed mild stress reaction 
of the lumbar spine, L-5 to S-1, and mild scoliosis.  Later 
the same month, the veteran underwent additional x-ray 
examination for lumbar facet syndrome.  The x-ray report 
shows moderate L-5 to S-1 facet degenerative changes.  The 
reviewing physician noted moderate, chronic loss of disc 
space at the third and fourth levels and marginal lipping of 
L-4 to L-5.  

According to records received from the North Region 
Orthopedic Professional Association, from August 1992 to 
October 1992, the veteran sought treatment from H. Caswell, 
M.D.  The treatment notes indicate that the veteran 
participated in a postural lumbar program involving physical 
therapy.  Dr. Caswell noted a suspicion of lumbar facet 
syndrome.  

In an April 1996 statement, the veteran recalled unloading 
and carrying two rounds of artillery from a supply truck.  He 
jumped from the truck to the ground with the heavy equipment 
on his shoulders, and felt instant pain in his lower back.  
He received treatment from a medic as the pain worsened.  He 
continued to endure back pain, but he received no medical 
treatment for the pain, as he was "frequently in combat 
situations."  The veteran also recalled assisting with 
moving 155-millimeter howitzers.  Concerning his separation 
examination, the veteran noted that he reported back trouble, 
but a physician never evaluated his complaints.  Following 
his discharge from service, the veteran continued to 
experience pain, but treated his symptoms with "pain 
medication" and rest.  An additional statement on behalf of 
the veteran was submitted, pointing to the veteran's service 
in Vietnam as a gunner and participation in establishing 37 
artillery-fire bases (noted as "hard, grueling, physical 
work").  

In March 1997, the RO received a unit history of the 1st 
Battalion, 30th Artillery, for the period from January to 
December 1969 in Vietnam.  The history records indicated that 
the veteran's unit, Battery C, was assigned six howitzer guns 
and participated in four road marches to new geographic 
positions.  The unit came under mortar, rocket, and ground 
attack in June 1969.  Battery C expended 467 rounds of 
ammunition during this action.

In September 2002, the Board undertook additional evidentiary 
development, including the provision of a VA orthopedic 
examination to obtain a nexus opinion.  The veteran 
subsequently underwent VA orthopedic examination in June 
2003.  

According to his June 2003 report, the VA examiner reviewed 
the claims file and VA outpatient records prior to, and 
subsequent to, the examination.  In regard to his review of 
service medical records, the VA examiner noted only a 
"slight mention" of back problems at the time of 
separation.  The veteran stated that, as a teenager, he 
underwent treatment on two occasions prior to service for low 
back pain, but neither episode of pain was incapacitating.  
According to the veteran, during basic training, he re-
injured his back, and circumstances of combat forced him to 
disregard the safety of his back.  The veteran did not recall 
any intercurrent injury between from his discharge to date.  
He denied involvement in an automobile accident post-service.  
X-ray examination of the lumbosacral spine revealed mild 
scoliosis to the lumbar curve with concavity to the right.  
Neural foraminal narrowing was pronounced at the L-4 to L-5 
and L-5 to S-1 disc space levels with associated facet 
arthrosis.  The x-ray examination also revealed a mild degree 
of retrolisthesis of L-5 on S-1.  The VA examiner diagnosed 
degenerative arthritis of the lumbar spine, with an absence 
of treatment in service medical records.  The VA examiner 
asked the veteran to provide supporting documents from family 
members, to the effect that the veteran experienced back 
problems post-service.  The veteran responded by providing 
letters from his spouse, father, and sisters.  In a June 2003 
letter, the veteran's sister recalled that the veteran was 
"constantly complaining about his back" upon returning from 
Vietnam.  She witnessed the veteran's symptoms progressively 
worsen, rendering him bedridden two to three times per year 
for weeks.  Another sister also noted the veteran's 
complaints of back pain after military service.  The 
veteran's spouse witnessed the veteran's back problems since 
1983.  The veteran told her that he suffered back problems in 
his late teens, and his back condition was greatly aggravated 
during his service in the military.

In an addendum to his June 2003 report, the VA examiner 
explained that the statements provided by the veteran's 
family members supported the veteran's claim that his 
suffered low back problems upon his return from Vietnam.  In 
light of the veteran suffering low back problems immediately 
after his return from Vietnam, the VA examiner concluded that 
it is as likely as not that the veteran's military service 
aggravated a pre-existing low back condition.  The examiner 
also opined that the degree of aggravation was impossible to 
ascertain without resorting to speculation.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  See 
38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2002).  See also Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

As noted above, on entrance examination in November 1967, the 
veteran's spine was listed as normal.  Accordingly, the 
veteran is presumed to have been sound at his entry into 
service.  See Parker v. Derwinski, 1 Vet. App. 522 (1991).  
However, this presumption has been rebutted by clear and 
unmistakable evidence showing that the veteran had a low back 
disability that pre-existed service.  While a back disorder 
was not noted on the veteran's entrance examination, after 
examination of the veteran and review of the record, the June 
2003 VA examiner concluded that a low back disability, in 
fact pre-existed service.  This opinion is consistent with 
veteran's own reported history that he suffered from back 
problems as a teenager, prior to service.  Notably, while 
undergoing treatment at West Haven VAMC in July 1987, the 
veteran reported continuing back pain since the age of 
eighteen years-which is prior to the age at which the 
veteran entered active military service (age twenty).  The 
Board points out that this statement was made prior to the 
veteran's his April 1993 application for compensation for a 
back disability, and do not appear self-interested.

As the Board has found that the veteran's low back disability 
pre-existed service, the claim now turns on whether such pre-
existing disability was aggravated during active duty.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).  On 
that point, the veteran has submitted several personal 
statements concerning his treatment for a low back disorder 
by a medic or field hospital in service, and experiencing 
back pain in combat situations, during which he was required 
to shoulder heavy equipment and ammunition.  The veteran's 
recorded unit history is consistent with the veteran's 
assertions.  Historical records reflect that the veteran's 
unit was assigned six howitzer guns and was responsible for 
their repositioning in four road marches.  The veteran's unit 
also came under heavy enemy attack during his assignment.  
Therefore, the Board finds credible the veteran's assertions 
of experiencing back pain (and, by implication, back injury) 
in accomplishing his in-service duties as consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the fact that the veteran may have experienced in-
service back problems, without more, does not provide a basis 
for a grant of service connection on the basis of 
aggravation.  See, generally, Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  Competent medical evidence is still needed to 
support the veteran's assertions of a relationship between 
in-service back problems (and, by implication, injury) and 
current back disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board finds that 
the June 2003 VA examination report constitutes such 
competent medical evidence.  That examiner concluded that it 
is as likely as not that the veteran's military service 
aggravated the veteran's back disability, diagnosed as 
degenerative arthritis of the lumbar spine.  Although there 
is some suggestion that post service employment may have 
contributed to the veteran's back disability (see August 1992 
treatment notes, Littleton Regional Hospital), this does not 
diminish the probative value of the June 2003 examiner's 
opinion, especially considering that the VA examiner rendered 
his opinion after examining the veteran and reviewing the 
claims file (hence, after considering the veteran's 
documented history, to include his post-service work and 
medical history).  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990)..  

While the VA examiner did not definitively provide a medical 
nexus between the veteran's current back disability and in-
service aggravation, his uncontroverted opinion places the 
evidence on the question of whether there is such a nexus in 
relative equipoise.  Affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for degenerative joint disease, on the basis of 
in-service aggravation of a pre-existing disability, are met.  


ORDER

Service connection for degenerative joint disease is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

